EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner's amendment was given in a telephone interview with Andrew Telesz (Reg. No.33581) on March 10th, 2021.
In the claims:
1. Please replace claim 2:
	--  The memory controller of claim 1, wherein when the result of the monitoring indicates that the memory device operates based on a high performance characteristic, the mode controller circuit decreases a frequency of entries of the memory device into the power down mode, based on the changed setting value obtained through the change of the setting value, and 
           when the result of the monitoring indicates that the memory device operates based on a low power characteristic, the mode controller circuit increases the frequency of entries of the memory device into the power down mode, based on the changed setting value.--





Allowable Subject matter
	Claims 1-3,9 ,14-16,18-19, 21-23 and 25-27 are allowed. 

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187